                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

THOMAS WILSON, JOHN GALVAGNO,       :
and ERICA CRUZ, individually
and on behalf of all others         :
similarly situated
                                     :

       v.                            :   Civil Action No. DKC 18-3285

                                     :
PH PHASE ONE OPERATIONS L.P.
d/b/a XFINITY Live! Philadelphia:
1100 Social, et al.
                                :

                            MEMORANDUM OPINION

       Presently pending and ready for resolution in this case

brought under the Telephone Consumer Protection Act, 47 U.S.C. §

227 (“TCPA”), is a motion to dismiss filed by Defendants PL Phase

One Operations L.P., The Cordish Companies, Inc. (“Cordish”),

Entertainment Consulting International, LLC (“ECI”), and PL Phase

One Operations, G.P., Inc. (collectively, “Defendants”).       (ECF No.

32).   The issues have been fully briefed, and the court now rules,

no hearing being deemed necessary.         Local Rule 105.6.   For the

following reasons, Defendants’ motion to dismiss will be denied in

part and granted in part.

I.     Background

       The following facts are set forth in the Amended Complaint,

and construed in the light most favorable to Plaintiffs.       Cordish

owns and manages over fifty restaurants, bars, and live music
venues.   (ECF No. 25 ¶ 41).       Xfinity Live! is a large entertainment

complex in downtown Philadelphia that Cordish owns and manages.

(Id. ¶¶ 6 & 42).       1100 Social is a bar located within Xfinity Live!

(Id. ¶ 7).   Cordish created two partnerships to hold the assets of

these venues — Defendants PL Phase One Operations L.P., and PL

Phase One Operations, G.P., Inc.              (Id. ¶¶ 5-6).        Plaintiffs allege

that, despite the presence of these holding companies, Cordish

itself possesses the final say over any day-to-day operating

decisions, including those regarding advertising.                    (Id. ¶¶ 7, 41-

42).   Cordish established ECI to manage advertising at all Cordish

establishments.         (Id. ¶ 43).           Cordish uses ECI to implement

marketing for all of its venues, including Xfinity Live! and 1100

Social.    (Id. ¶ 44).

       Plaintiffs      Thomas   Wilson,       John   Galvagno,      and    Erica   Cruz

attended a happy hour at Xfinity Live!                       (ECF No. 25, at 17).

Plaintiffs provided Defendants with their personal information,

including cellular telephone (“cell phone”) numbers, to receive

happy-hour discounts on food and drink.                   (Id., at 20).    Plaintiffs

allege    that    on   multiple   occasions          in    2015,   2016,   and     2017,

Defendants caused text messages to be sent to Plaintiffs’ cell

phones using an automatic telephone dialing system (“ATDS”). (Id.,

at 18).    Plaintiffs contend that these messages were sent through

an online texting platform known as “TXT Live!,” which Cordish

developed.       (Id. ¶¶ 46 & 50).        TXT Live! is accessed through the

                                          2
“ECI Contact App.”          (Id. ¶ 47).         To use the messaging portal of

TXT   Live!,   Defendants’        employees      upload     CSV   files   containing

consumers’     cell    phone      numbers       and   compose     promotional   text

messages to send to the numbers within the CSV file.                      (Id. ¶¶ 47

& 48). The software is programmed randomly to select phone numbers

from the CSV files for advertising campaigns and automatically to

send the relevant text messages to those cell phones.                     (Id. ¶¶ 55

& 56). The text messages contained Xfinity Live! and 1100 Social’s

brand names, locations, and promotions of specials and events.

(Id., at 18).        Plaintiffs allege that some of these promotional

text messages were sent at least twice within a twelve-month

period.     Despite registering his phone number on the do-not-call

registry in 2010, Plaintiff Wilson continued to receive the alleged

messages.      Plaintiffs were not provided notice that they would

receive promotional text messages and did not give express written

consent in writing to receive such messages.

      Plaintiffs contend that these messages violate two sections

of the TCPA:    42 U.S.C. § 227(b)(1)(A)(iii), prohibiting companies

from making any call using an ATDS to a cell phone; and § 227(c),

violations of the Federal Communication Commission’s (“FCC”) rules

requiring companies to establish and maintain company-specific do-

not-call     lists    and    to    adhere       to    the   do-not-call    registry.




                                            3
Additionally, all Plaintiffs allege a claim under 47 C.F.R. §

64.1200(d) and Plaintiff Wilson alleges a claim under § 64.1200(c).

       Plaintiffs     filed   a   complaint        in   the   Circuit   Court     for

Baltimore County on July 30, 2018 against PL Phase One Operations

L.P.    (ECF No. 1).      That defendant removed the action to federal

court on October 24, 2018 and filed a motion to dismiss for lack

of   personal      jurisdiction    on    November       7,    2018   (ECF   No.   9).

Plaintiffs filed an amended complaint on December 13, 2018, adding

the three other defendants.             (ECF No. 25).          Defendants filed a

motion to dismiss the first amended complaint on January 28, 2019

(ECF No. 32), and a contemporaneous notice of constitutional

question pursuant to Federal Rule of Civil Procedure 5.1(a) (ECF

No. 32-2).      Plaintiffs responded on March 14, 2019 (ECF No. 39),

and Defendants replied on April 10, 2019 (ECF No. 46).                  The United

States of America (“United States”) filed a notice of intervention

pursuant to Federal Rules of Civil Procedure 5.1(c) and 24(a)(1)

for the limited purpose of defending the constitutionality of the

TCPA   on   July    22,   2019.    (ECF      No.    52).       The   United   States

contemporaneously filed a memorandum of law in support of the

constitutionality of the TCPA on July 22, 2019.                      (ECF No. 53).




                                         4
Defendants replied to the memorandum of United States on August 9,

2019.     (ECF No. 57).

II.     Standard of Review

        A motion to dismiss under Rule 12(b)(6) tests the sufficiency

of the complaint.         Presley v. City of Charlottesville, 464 F.3d

480, 483 (4th Cir. 2006).      In evaluating the complaint, unsupported

legal allegations need not be accepted.               Revene v. Charles Cnty.

Comm’rs, 882 F.2d 870, 873 (4th Cir. 1989).                  Legal conclusions

couched    as   factual    allegations     are   insufficient,     Ashcroft    v.

Iqbal,    556   U.S.   662,   678   (2009),      as   are   conclusory    factual

allegations devoid of any reference to actual events. United Black

Firefighters v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979); see also

Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009).                “[W]here

the well-pleaded facts do not permit the court to infer more than

the mere possibility of misconduct, the complaint has alleged, but

it has not ‘show[n] . . . that the pleader is entitled to relief.’”

Iqbal, 556 U.S. at 679 (quoting Fed.R.Civ.P. 8(a)(2)).                     Thus,

“[d]etermining whether a complaint states a plausible claim for

relief will . . . be a context-specific task that requires the




                                       5
reviewing court to draw on its judicial experience and common

sense.”     Id.

III. Analysis

      A.     Adoption by Reference

      Before      Plaintiffs        filed    their       first    amended   complaint,

Defendant PL Phase One Operations L.P. d/b/a Xfinity Live! filed

a motion to dismiss for lack of personal jurisdiction.                           (ECF No.

9).   Plaintiffs did not respond to the motion to dismiss, but

instead filed a first amended complaint.                         In the first amended

complaint, Plaintiffs added the Maryland defendants and factual

allegations to support that the contacts of PL Phase One Operations

L.P. with Maryland are substantial enough to support personal

jurisdiction.        Instead of addressing any personal jurisdiction

issues     not    remedied     by    Plaintiffs          first    amended   complaint,

Defendants        filed   a   consolidated         motion        to   dismiss,     simply

“incorporating” the arguments advanced in the original motion to

dismiss.     Thus, PL Phase One Operations L.P. makes no effort to

update its challenge to personal jurisdiction in the face of new

factual    allegations        linking       PL   Phase    One     Operations     L.P.   to

Maryland.        Phase One Operations L.P. cites no authority for its

incorporation position.

      Rule 10(c) provides that “[a] statement in a pleading may be

adopted by reference elsewhere in the same pleading or in any other

pleading or motion.”            Although Rule 10 instructs the form of

                                             6
pleadings, “[a] few federal courts have allowed defendants to

incorporate by reference to prior motions made in the action, even

though      Rule    10(c)   does   not    contemplate     the   incorporation      of

statements from prior motions (only statements ‘in a pleading’ may

be adopted by reference elsewhere).”                5A Charles Alan Wright &

Arthur      R.    Miller,   Fed.   Prac.    &   Proc.    Civ.    §   1326   (4th   ed.

2019)(further        noting   that    motions    are     not    pleadings).        The

difficulty in this case is that the allegations in the amended

complaint affect the arguments made in the original motion and it

is not the role of the court to try to discern which, if any,

arguments still apply.             Thus, PL Phase One Operations L.P.’s

argument concerning a lack of personal jurisdiction will not be

considered.

       B.        The TCPA

       “Enacted in 1991, the TCPA was a response by Congress to the

reactions of American consumers over intrusive and unwanted phone

calls.”      Am. Ass’n of Political Consultants, Inc. v. Fed. Commc’ns

Comm’n, 923 F.3d 159, 161–62 (4th                Cir. 2019) (“AAPC”).              The

automated call ban prohibits phone calls to cell phones that use

“any   automatic       telephone     dialing    system    or    an   artificial    or

prerecorded voice.”           47 U.S.C. § 227(b)(1)(A).              Text messages

qualify as “calls” under the TCPA. See Campbell-Ewald v. Gomez,

136 S.Ct. 663, 667 (2016).               Congress also authorized the FCC to




                                           7
implement rules and regulations enforcing the TCPA.                    47 U.S.C. §

227(b)(2).

       An   “automatic      telephone      dialing      system”   is   defined    as

equipment that “has the capacity (A) to store or produce telephone

numbers     to    be    called,    using   a   random     or   sequential   number

generator, and (B) to dial such numbers.”                  See id. § 227(a)(1).

The automated call ban does not, however, prohibit automated calls

to cell phones initiated (1) “for emergency purposes,” see 47

U.S.C. § 227(b)(1)(A); (2) with “the prior express consent of the

called party,” id.; or (3) “by the federal government itself,”

AAPC, 923 F.3d at 162.            Thus, to state a claim under the TCPA, “a

plaintiff        must   allege:     (1)    that   the    defendant     called    the

plaintiff’s cellular telephone; (2) using an automatic telephone

dialing system; [and] (3) without the plaintiff’s prior express

consent.”    Hossfeld v. Gov’t Employees Ins. Co., 88 F.Supp.3d 504,

510 (D.Md. 2015).

       Certain agency principles apply to the TCPA, according to the

FCC:

             In 2013, the FCC issued a declaratory ruling
             clarifying the meaning of “to initiate” a call
             under the TCPA. In re Joint Petition filed by
             Dish Network, LLC, 28 FCC Rcd. 6574 (2013).
             The FCC determined “that a person or entity
             [‘]initiates[’] a telephone call when it takes
             the steps necessary to physically place a
             telephone call, and generally does not include
             persons or entities, such as third-party
             retailers, that might merely have some role,
             however minor, in the causal chain that

                                           8
          results in the making of a telephone call.”
          Id. at 6583.    There is “clear distinction
          between a call that is made by a seller and a
          call that is made by a telemarketer on the
          seller’s behalf.” Id. Thus, a seller is only
          directly liable when it places the call.[]

          . . .

          The FCC did recognize that “one can imagine a
          circumstance in which a seller is so involved
          in the placing of a specific telephone call as
          to be directly liable for initiating it—by
          giving   the   third    party    specific  and
          comprehensive instructions as to timing and
          the manner of the call, for example.” In re
          Dish Network, 28 FCC Rcd. at 6583; see also
          Maryland v. Universal Elections, Inc., 729
          F.3d 370, 375–80 (4th Cir. 2013) (defendants
          directly    liable    for     “creating”   and
          “distributing” a message even though a third-
          party system actually relayed the calls).

          . . .

          However, a seller cannot avoid liability
          simply by delegating placing the call to a
          third-party. The FCC determined that “while
          a seller does not generally ‘initiate’ calls
          made through a third-party telemarketer within
          the meaning of the TCPA, it nonetheless may be
          held vicariously liable under federal common
          law principles of agency for violations of []
          section 227(b) . . . that are committed by
          third-party telemarketers.” See id. at 6574.
          This includes “a broad range of agency
          principles, including not only formal agency,
          but also principles of apparent authority and
          ratification.”[] Id. at 6584.

Id. & n.10.

     Defendants contend that Plaintiffs fail to state a claim

because “the [first amended complaint] fails to allege any specific

conduct against any specific Defendant[.]” (ECF No. 32-1, at 29).

                                9
Defendants specifically assert that “Plaintiffs fail to attribute

that any single text message was sent by any specific Defendant to

one of Plaintiffs.”      (Id.).

      Plaintiffs contend that they received several text messages

on their cell phones advertising Xfinity Live! and 1100 Social,

that Defendants used an online texting platform known as TXT Live!,

developed by Cordish and accessed through the ECI Contact App.,

and that TXT Live! allows Defendants to send text messages, en

masse, to numerous individuals.             Plaintiffs detail Defendants’

interlocking corporate structure and attribute specific roles to

each Defendant where feasible.         Defendants argue that Plaintiffs’

allegations are deficient. This fact based issue requires a common

sense assessment of the available information and may turn on

whether   the    plaintiff      has    made     a    sufficient     pre-filing

investigation.    At times, the so-called missing information is

exclusively within a defendant’s knowledge.                 Compare Kramer v.

Autobytel,   Inc.,    759    F.Supp.2d      1165,    1171    (N.D.Cal.    2010)

(rejecting argument that complaint insufficiently described each

defendant’s role in violating the TCPA, noting that plaintiff

adequately alleged a violation of the TCPA and “described the

relationship”    between      the     defendants),     with      Armstrong   v.

Investor’s Business Daily, Inc., 2018 WL 6787049 *9 (C.D. Calif.

December 21, 2018)(finding allegations insufficient when two of

the   undifferentiated      “defendants”      were   unrelated    to   others.)

                                       10
Here, Plaintiffs adequately allege the interrelationship among all

defendants and outline the role played by each.

        Defendants also argue that, to “the extent Plaintiffs []

attempt[] to hold the Maryland Entities liable for the text

messages allegedly sent to the Plaintiffs by Xfinity-Philadelphia,

Plaintiffs have not adequately alleged such a theory of liability.”

(ECF No. 32-1, at 30). A “defendant may be held vicariously liable

for TCPA violations where the plaintiff establishes an agency

relationship,    as   defined   by   federal   common     law,   between   the

defendant and a third-party caller.”        Gomez v. Campbell-Ewald Co.,

768 F.3d 871, 879 (9th Cir. 2014), aff’d, 136 S.Ct. 663 (2016).             In

the TCPA context, to determine the general common law of agency,

courts look to the Restatement of Agency.           Id. at 878; Cilecek v.

Inova Health Sys. Servs., 115 F.3d 256, 260 (4th Cir. 1997) (“To

determine the general common law of agency, the [Supreme] Court

notes that it has traditionally looked to sources such as the

Restatement    of   Agency”).    According     to   the   Restatement,     the

“essential element” of an agency relationship is the principal’s

control over the agent’s actions.         Restatement (Third) of Agency,

§ 1.01 cmt. f. Agency may be established by express authorization,

implicit authorization, or ratification.            Id. at §§ 2.01, 2.03,

4.01.      In the TCPA context, courts characterize the control

necessary to establish agency as whether the principal “controlled

or had the right to control [the agent] and, more specifically,

                                     11
the manner and means of the text message campaign they conducted.”

Thomas v. Taco Bell Corp., 879 F.Supp.2d 1079, 1084 (C.D.Cal.

2012), aff’d, 582 F.App’x 678 (9th Cir. 2014).         When an agency

relationship exists, the scope of the agent’s authority may be

implied by conduct.        See Restatement (Third) of Agency, § 2.02

cmt. c.    The FCC has recognized, for example, that

            a seller would be responsible under the TCPA
            for the unauthorized conduct of a third-party
            telemarketer that is otherwise authorized to
            market on the seller’s behalf if the seller
            knew (or reasonably should have known) that
            the telemarketer was violating the TCPA on the
            seller’s behalf and the seller failed to take
            effective steps within its power to force the
            telemarketer to cease that conduct.

In the Matter of the Joint Petition Filed by Dish Network, LLC, 28

FCC Rcd. 6574, 6592 ¶ 46 n.138 (2013). Importantly, “the existence

and scope of agency relationships are factual matters,” typically

reserved for a jury.        Metco Products, Div. of Case Mfg. Co. v.

N.L.R.B., 884 F.2d 156, 159 (4th Cir. 1989).

        The complaint sets forth an agency relationship among the

Defendants.    At the top, Cordish wields say over any day-to-day

operating decisions, including those regarding advertising, while

ECI implements the advertising strategies to the various entities

at base.     (ECF No. 25 ¶¶ 7-8, 17, 43, 46).    Further, Plaintiffs

specifically allege that Cordish and ECI are responsible for TXT

Live!    (Id. ¶¶ 49-50).    ECI developed the policies and procedures

for creating text messaging campaigns and collecting lists of

                                   12
consumers’     names   and   phone   numbers    for   use    in   telemarketing

campaigns, while Cordish gives final approval over marketing,

lists TXT Live! as one of its primary assets, and owns the domain

names associated with TXT Live!          (Id.).

     Defendants next argue that Plaintiffs fail “sufficiently [to]

plead . . . that an ATDS was actually used to text Plaintiffs.”

(ECF No. 32-1, at 33).         Plaintiffs contend that they have alleged

facts sufficient to show Defendants used an ATDS to text Plaintiffs

and that courts “recognize [] plaintiffs are unlikely to be able

to allege the particulars of any defendant’s dialing software

absent discovery.”      (ECF No. 39, at 29).

     An   “automatic     telephone      dialing    system”    is    defined   as

equipment that “has the capacity (A) to store or produce telephone

numbers   to    be   called,    using   a    random   or    sequential   number

generator, and (B) to dial such numbers.”1                   See 47 U.S.C. §

227(a)(1).

     Plaintiffs allege that they received “repeated and incessant”

text messages in 2015, 2016, and 2017.                (ECF No. 25, at 18).

Plaintiffs contend that these messages were sent through an online

texting platform known as “TXT Live!”             (Id. ¶¶ 46 & 50).      To use

the messaging portal of TXT Live!, Defendants’ employees upload

CSV files containing consumers’ cell phone numbers and compose


     1 The definition of an ATDS will be evaluated further in
addressing the constitutionality of the TCPA below.
                                        13
promotional text messages to send to the numbers within the CSV

file.     (Id. ¶¶ 47 & 48).     The software is programmed randomly to

select phone numbers from the CSV files for advertising campaigns

and to automatically send the relevant text messages to those cell

phones.     (Id. ¶¶ 55 & 56).       These allegations detail the type of

mass    telemarketing   that   an    ATDS    is   capable   of   and   meet   the

statutory definition of an ATDS.

        Defendants also lodge an affirmative defense, arguing that

“Plaintiffs’ established business relationship defeats their do

not call claim[.]” (ECF No. 32-1, at 36) (internal capitalizations

omitted).     A motion to dismiss pursuant to 12(b)(6) does not

generally permit an analysis of potential defenses a defendant may

have to the asserted claims. However, dismissal may be appropriate

when a meritorious affirmative defense is clear from the face of

the complaint.    Brooks v. City of Winston–Salem, 85 F.3d 178, 181

(4th Cir. 1996) (citing Richmond, Fredericksburg & Potomac R.R. Co.

v. Forst, 250 (4th Cir. 1993)).             It is clear from the complaint

that Plaintiffs visited Defendants’ establishments.                    It is not

clear, however, that these messages — spanning over three years —

were related to those visits, or whether Plaintiffs consented to

receive them or terminated the relationship.                     See   47 C.F.R.

64.1200(f)(6) (defining “established business relationship” as “a

prior or existing relationship formed by a voluntary two-way

communication . . . which [] has not been previously terminated by

                                      14
either party.”).   Thus, the complaint will not be dismissed due to

an established business relationship.

     Defendants maintain that Count II — violations of the TCPA,

47 C.F.R § 64.1200(d) — “fails because there is no private right

of action to pursue that count.”     (ECF 32-1 at 35).   The United

States Court of Appeals for the Fourth Circuit has not addressed

whether 47 C.F.R § 64.1200(d) provides a private right of action.

Judge Bredar recently analyzed private rights of action under the

TCPA in Worsham v. Travel Options, Inc., No. 14-cv-2749-JKB, 2016

WL 4592373, at *4 (D.Md. Sept. 2, 2016), aff’d, 678 F.App’x 165

(4th Cir. 2017):

          The TCPA permits a person to institute a
          private action based on a violation of
          subsection b and the regulations prescribed
          under   that   subsection   “to   enjoin   such
          violation [and/or] . . . to receive $500 in
          damages for each such violation,” § 227(b)(3);
          as well, subsection c grants a right of
          private action to “[a] person who has received
          more than one telephone call within any 12-
          month period by or on behalf of the same entity
          in violation of the regulations prescribed
          under [subsection c] . . . to enjoin such
          violation [and/or] . . . to receive up to $500
          in damages for each such violation,” §
          227(c)(5).    No private right of action is
          granted under any other subsection of § 227.

          The FCC is charged with the responsibility of
          prescribing regulations to implement the
          requirements of the TCPA’s various subsections
          and, accordingly, has promulgated regulations
          codified at 47 C.F.R. § 64.1200. The FCC has
          addressed the specific concerns expressed in
          subsection b within § 64.1200(a), and it has
          addressed those expressed in subsection c

                                15
            within § 64.1200(c).      What the FCC has
            prescribed   in   §   64.1200(b)   implements
            subsection d of the TCPA, which mandates
            regulations for technical and procedural
            standards for telephone calls initiated by an
            automatic telephone dialing system or calls
            using an artificial or prerecorded voice
            system; likewise, the requirements of §
            64.1200(d) set forth the procedural standards
            for telemarketers to maintain their own,
            company-specific,   do-not-call  lists   and,
            consequently, appear to fall under the aegis
            of subsection d of the TCPA.

Judge Bredar’s analysis is persuasive and applicable here.              The

TCPA provides a private right of action under subsections b and c.

47 C.F.R § 64.1200(d) appears to fall within subsection d’s scope,

which does not provide a private right of action.             Accordingly,

Count II will be dismissed.

     C.     Constitutionality of the TCPA

     After Defendants filed their motion to dismiss, but before

the United States intervened, the United States Court of Appeals

for the Fourth Circuit issued an opinion holding the government-

debt exception unconstitutional but severable from the remainder

of the TCPA’s autodialer provision, 47 U.S.C. § 227(b)(1)(A)(iii).

See AAPC, 923 F.3d 159.      Absent the government-debt exception, the

Fourth Circuit made clear that the TCPA’s autodialer provision

remains intact.       Id. at 171.     AAPC controls Defendants’ primary

argument    against    the   TCPA’s   constitutionality.       Defendants’

remaining   constitutional     challenges   are   a   void   for   vagueness

challenge to the TCPA’s definition of an automated telephone

                                      16
dialing system, and a First Amendment challenge to the TCPA’s

definition of “telephone solicitation.”

             1.        Void for vagueness

       Defendants contend that the “ATDS restriction under the TCPA

is    []   unconstitutional        under    the    []    concept   of    ‘void     for

vagueness’” in violation of the Due Process Clause of the Fifth

Amendment.        (ECF No. 32, at 26).           Defendants specifically argue

that the “TCPA is unconstitutionally vague with respect to calls

made to cellular phones using an ATDS because it fails to give a

person     of     ordinary      intelligence       adequate     notice    regarding

precisely what equipment qualifies as an ATDS.”                  (Id., at 27).

       “A statute is unconstitutionally vague if it (1) fails to

provide people of ordinary intelligence a reasonable opportunity

to understand what conduct it prohibits or (2) authorizes or even

encourages arbitrary and discriminatory enforcement.”                        United

States v. Saunders, 828 F.3d 198, 206 (4th Cir. 2016) (citation

omitted).       “In assessing the existence of fair notice, we consider

‘whether a statute’s prohibitions are set out in terms that the

ordinary person exercising ordinary common sense can sufficiently

understand and comply with.’”                   Id. (quoting United States v.

Shrader, 675 F.3d 300, 310 (4th Cir. 2012)).                       “The degree of

vagueness that the Constitution tolerates—as well as the relative

importance of fair notice and fair enforcement—depends in part on

the   nature      of    the   enactment.”        Vill.   of   Hoffman    Estates    v.

                                           17
Flipside, Hoffman Estates, Inc., 455 U.S. 489, 498 (1982).              “The

Court has [] expressed greater tolerance of enactments with civil

rather   than   criminal   penalties   because    the    consequences    of

imprecision are qualitatively less severe.”        Id.    “Striking down

ordinances (or exceptions to the same) as facially void for

vagueness is a disfavored judicial exercise. . . .          [T]here will

be hard cases under any law. . . [and i]t is preferable for courts

to   demonstrate    restraint    by    entertaining       challenges     to

applications of a law as those challenges arise.”           Schleifer by

Schleifer v. City of Charlottesville, 159 F.3d 843, 853 (4th Cir.

1998).

     As applied above, an “automatic telephone dialing system” is

defined as equipment that “has the capacity (A) to store or produce

telephone numbers to be called, using a random or sequential number

generator, and (B) to dial such numbers.”        47 U.S.C. § 227(a)(1).

The various United States courts of appeals differ as to whether

the definition of an ATDS encompasses predictive dialers and is

limited to devices with a present capacity, opposed to a potential

capacity, for autodialing. These struggles, however, do not affect

the ATDS here, which is alleged to have a present capacity for

autodialing.    See Duguid v. Facebook, Inc., 926 F.3d 1146, 1149

(9th Cir. 2019); Marks v. Crunch San Diego, LLC, 904 F.3d 1041 (9th

Cir. 2018), cert. dismissed, 139 S.Ct. 1289 (2019); ACA Int’l v.

Fed. Commc’ns Comm’n, 885 F.3d 687, 690 (D.C. Cir. 2018); King v.

                                  18
Time Warner Cable Inc., 894 F.3d 473, 474 (2d Cir. 2018); Dominguez

v. Yahoo, Inc., 629 F.App’x 369, 373 (3d Cir. 2015).

       The decision of the United States Court of Appeals for the

District of Columbia Circuit in ACA International held that a past

FCC ruling — not the statute itself — generated uncertainty, and

it    vacated    the    rulings    that    were   the     source    of    confusion.

Moreover,       after    the    D.C.   Circuit       struck      down     the     FCC’s

interpretation of an ATDS, the United States Courts of Appeal for

the   Ninth     and    Third   Circuits    applied      statutory    standards      of

interpretation, deriving workable definitions of an ATDS.                           See

Yahoo, Inc., 894 F.3d at 119; Marks, 904 F.3d at 1049-52 (“Because

the statutory language is ambiguous, we look at the context and

the structure of the statutory scheme.”); Duguid, 926 F.3d at 1150

(confirming      that    Marks’s   construction      of    the     ATDS   definition

“clarif[ied]      any     ambiguity”      about   the     provision       after     ACA

International “wipe[d] the definitional slate clean”).                     Moreover,

Defendants’ contention that the FCC does not currently have a

regulation interpreting the statutory definition is unpersuasive.

The TCPA was in effect for more than ten years with only the

statutory definition to guide enforcement.                See Marks, 904 F.3d at

1045 (indicating that from the statute’s promulgation in 1991 until

2003, no FCC order dealt with the definition of an ATDS except for

a regulation “merely track[ing] the statutory definition”); see

also Saunders, 828 F.3d at 207 (noting, in rejecting a vagueness

                                          19
challenge, that the statute’s core “prohibition . . . has been on

the books and readily comprehensible to those in the . . . industry

(much less the general population) for over a quarter-century”);

AACP, 923 F.3d at 171 (“For twenty-four years, from 1991 until

2015, the automated call ban was ‘fully operative.’”) (quoting

Free Enter. Fund v. Pub. Co. Accounting Oversight Bd., 561 U.S.

477, 509 (2010)).   Thus, although technical, the TCPA’s definition

of an ATDS is set out in terms that an ordinary person exercising

ordinary common sense can understand sufficiently and comply with.

See Grayned v. City of Rockford, 408 U.S. 104, 110 (1972) (finding

that an ordinance’s language lacking “mathematical certainty” was

not vague because “it is clear what the ordinance as a whole

prohibits.”)

     Defendants’ as-applied challenge, that “a web-based platform

[] could not send text messages without manual input from a human

being,” is similarly unpersuasive. (ECF No. 32-1, at 28). Indeed,

the TCPA contemplates some amount of human input — a list cannot

be generated or uploaded to dialing software without some effort

on the part of a human being, nor can a dialing program be started

without human input.   The statute prohibits calls made by software

with the capacity to store or produce telephone numbers to be

called, using a random or sequential number generator.   47 U.S.C.

§ 227(a)(1).   Plaintiffs allege that TXT Live! is such a device in



                                 20
the complaint.          Accordingly, the TCPA’s definition of an ATDS is

not unconstitutionally vague.

             2.        Telephone solicitation definition

     Defendants’          final      constitutional        challenge       to    the    TCPA

pertains to Plaintiffs claim that Defendants sent text messages to

Plaintiffs despite their presence on the national do-not-call-

registry in violation of 47 U.S.C. §§ 227(c)(1)-(3) and 47 C.F.R.

§   64.1200(c)(2).                Defendants        specifically     assert      that   the

definition        of    telephone       solicitation        contains       content-based

distinctions as well as “speaker-based exemptions [because] [it]

do[es]    not     apply      to    non-profits.”          (ECF     No.   32-1,     at   14).

Defendants contend that the exclusion of non-profit organizations

requires     a    strict      scrutiny      analysis       which     the    TCPA    cannot

withstand.        (ECF No. 32-1, at 23).                Defendants also argue that

this definition violates their equal protection rights under the

Fourteenth Amendment to the United States Constitution.                           (ECF No.

32-1, at 26).          Because “the equal protection claim in this case is

closely intertwined with First Amendment interests,” it will also

be addressed here.           Police Dep’t of City of Chicago v. Mosley, 408

U.S. 92, 95 (1972).

     If the definition of telephone solicitation is a content-

based speech restriction, it would be subject to strict scrutiny

review.    AAPC,       923   F.3d     at   165.        However,     if   the    definition

constitutes a content-neutral speech restriction, it would be

                                               21
subject to intermediate scrutiny analysis.              Id.     As discussed

above, Section 227(c)(5) of the TCPA imposes liability if an entity

places more than one “telephone solicitation” in a twelve-month

period to an individual, absent an exception to the TCPA.                 The

term “telephone solicitation” means

           the initiation of a telephone call or message
           for the purpose of encouraging the purchase or
           rental of, or investment in, property, goods,
           or services, which is transmitted to any
           person, but such term does not include a call
           or message (A) to any person with that
           person’s    prior    express   invitation   or
           permission, (B) to any person with whom the
           caller    has     an    established   business
           relationship, or (C) by a tax exempt nonprofit
           organization.

47 U.S.C. § 227(a)(4).      This definition is content neutral because

it does not “appl[y] to particular speech because of the topic

discussed or the idea or message expressed.”              Reed v. Town of

Gilbert, Ariz., 135 S.Ct. 2218, 2222 (2015).            On its face, this

definition   allows   for     non-profits     to    initiate    a   telephone

solicitation, but proscribes private parties from initiating the

same,   absent   express    permission   or    an    established     business

relationship.    This definition does not control or affect the

content of the message; it prohibits how private entities may

initiate the same messages nonprofit organizations are permitted

to send.   Thus, strict scrutiny is not warranted.            See id. at 2230

(strict scrutiny is warranted only “when the legislature’s speaker

preference reflects a content preference”) (quoting Turner Broad.

                                    22
Sys. v. FCC, 512 U.S. 622, 658 (1994)); see also Turner, 512 U.S.

at 657 (“To the extent appellants’ argument rests on the view that

all regulations distinguishing between speakers warrant strict

scrutiny, it is mistaken.”) (citation omitted).          Defendants cite

to Mosely, Carey v. Brown, 447 U.S. 455 (1980), and Brown v.

Entm’t Merchants Ass’n, 564 U.S. 786 (2011), arguing that strict

scrutiny is warranted under an equal protection analysis.           These

cases are distinguishable, however, as they all dealt with speech

restrictions based on subject matter.           See Mosely, 408 U.S. at

2290 (“the central problem with Chicago’s ordinance is that it

describes permissible picketing in terms of its subject matter.”);

Carey, 447 U.S. at 460 (“On its face, the Act accords preferential

treatment to the expression of views on one particular subject”);

Brown, 564 U.S. at 799 (“the Act imposes a restriction on the

content of protected speech”); see also Stuart v. Camnitz, 774

F.3d 238, 245 (4th Cir. 2014) (“the intermediate scrutiny standard

[is] normally used for [] commercial speech regulations.”).

     The   Fourth   Circuit   has   discussed    the   interplay   between

intermediate scrutiny and the TCPA:

           A content-neutral law that regulates speech is
           valid if “it furthers an important or
           substantial governmental interest . . . [that]
           is unrelated to the suppression of free
           expression; and if the incidental restriction
           on alleged First Amendment freedoms is no
           greater than is essential to the furtherance
           of that interest.” United States v. O’Brien,
           391 U.S. 367, 377 (1968). “To satisfy this

                                    23
          standard, a regulation need not be the least
          speech-restrictive means of advancing the
          Government’s interests.” Turner, 512 U.S. at
          662.   Instead, the regulation simply cannot
          “burden substantially more speech than is
          necessary   to   further   the  government’s
          legitimate interests.” Id. (quoting Ward v.
          Rock Against Racism, 491 U.S. 781, 799
          (1989)).

Maryland v. Universal Elections, 729 F.3d at 376.               The United

States argues that the TCPA’s do-not-call provisions withstand

intermediate scrutiny because “the provisions allow the FCC to

promulgate     rules   aimed      at    curbing    for-profit    telephone

solicitation    –   conduct    that    impedes   consumers’   personal   and

residential privacy – and to do so in a manner that targets only

the type of solicitation deemed most intrusive[.]” (ECF No. 53,

at 24).   To support this contention, the United States cites to

AAPC, 923 F.3d at 168, in which the Fourth Circuit assumed for

analysis that “protecting personal and residential privacy” is a

compelling government interest, as well as Maryland v. Universal

Elections, 729 F.3d at 377, in which the Fourth Circuit held that

residential privacy satisfies intermediate scrutiny as to another

provision of the TCPA.        The United States also cites a litany of

district court opinions for the proposition that “every court to

consider the TCPA’s autodialer provision, including its 2015

amendment, has concluded that it serves a compelling interest.”

(See ECF No. 53, at 25 n.9); see, e.g., Gallion v. Charter Commc’ns

Inc., 287 F.Supp.3d 920, 928 (C.D.Cal. 2018) (“The Court agrees

                                       24
with plaintiff, the government, and the consensus view among

district courts that the TCPA serves a compelling government

interest in protecting residential privacy from the nuisance of

unsolicited, automated telephone calls.”).                  Upon review, the

United States is correct, and Defendants cite no case to the

contrary. Thus, the TCPA’s definition of “telephone solicitation”

is constitutional.

      D.     Stay pending FCC determination of ATDS definition

      Defendants argue that a stay is warranted under the primary

jurisdiction doctrine because the FCC is actively considering how

to interpret and apply the definition of an ATDS.                 (ECF No. 32-1,

at    40).      The   primary      jurisdiction        doctrine    applies      “in

circumstances in which federal litigation raises a difficult,

technical question that falls within the expertise of a particular

agency.”     Piney Run Pres. Ass’n v. Cty. Comm’rs of Carroll Cty.,

MD,   268    F.3d   255,   262    n.7    (4th   Cir.    2001).     The   stay    is

discretionary and may not be warranted where the issues are “within

the conventional expertise of judges.”            Broadvox-CLEC, LLC v. AT&T

Corp., 98 F.Supp.3d 839, 843 (D.Md. 2015).              Referral to the FCC is

not   appropriate     at   this   time    as    the    matters   here,   although

technical, are within the conventional expertise of judges.

IV.   Conclusion

      For the foregoing reasons, the motion to dismiss filed by

Defendants PL Phase One Operations, L.P., The Cordish Companies,

                                         25
Inc., Entertainment Consulting International, LLC, and PL Phase

One Operations, G.P., Inc. will be denied in part and granted in

part.   A separate order will follow.



                                            /s/
                                     DEBORAH K. CHASANOW
                                     United States District Judge




                                26
